September 6, 2001

OFFER TO PURCHASE

BETWEEN:

Renewable Energy Limited,

as Vendor (REEL)



REEL is a private/public company incorporated in the State of Nevada.

AND:

Hyaton Organics, Inc.

as Purchaser (HYTN)



Hyaton is a public company listed on the OTC BB.

REEL wholly owns a private company incorporated in New Mexico called Renewable
Energy Corp. (RECO.) RECO, based in Los Alamos, is headed by Dr. Reed Jensen as
president. RECO has several proprietary concepts of producing, in an
environmentally friendly fashion, various forms of energy and/or fuel. In
particular, Solarec is a project that, using only solar energy and CO2 drawn
from the atmosphere, is calculated to produce commercial electricity, gasoline
(or diesel, etc.) along with O2. Other related projects include three separate
environmentally friendly methods of producing Hydrogen (project name HTWO.)

Solar Energy Limited (SLRE), a public company listed on the OTCBB, is the
majority/control shareholder of REEL,

RECO has an ongoing program of completing the R&D of its Solarec and HTWO
projects with a view to commercialization, of primarily electricity, a fuel,
and/or hydrogen.

HYTN hereby offers to purchase 100% of the shares of RECO on the following terms
and conditions:

1. Purchase Price: 2,000,000 common shares of HYTN plus $8,000,000 of HYTN
voting preference shares to bear interest at 6%, interest paid quarterly only
from cash flow generated by RECO, otherwise, accrued with a three year term. The
preference shares to be convertible to HYTN common shares at the Vendor's
option. The rate of conversion to be the average 10 day trading price of HYTN
shares calculated for the 10 days prior to the written exercise of the option.
However, there is to be a minimum base of $2.00 per share with a maximum of
$4.00 per share. The conversion can only be done 12 months or later after
closing and can be done in part or in total during the balance of the three year
term. A written opinion from a qualified CPA firm that this share exchange does
not attract any taxes is required prior to closing.

2. Closing date: on or before Sept.30, 2001

3. Subject to the approval of the Board of REEL, such approval to be received on
or before 5:00 p.m. PST, September 10, 2001. This is also subject to the
Purchaser's receipt and satisfactory approval of a 90 day budget and business
plan for RECO.

4. Representations and Warranties required of the Vendor on or before Closing:

a) that it is legally entitled to enter into this transaction,

b) that the shares and assets of RECO are free of all encumbrances,

c) that Dr. Reed Jensen will enter into a mutually satisfactory management
contract with RECO prior to closing,

5. Representations and Warranties required of the Purchaser on or before
Closing:

a) that it is legally entitled to enter into this transaction,

b) that HYTN is a fully reporting public company listed on the OTCBB essentially
in full compliance with all regulatory authorities

c) that it will provide $150,000 as a working capital loan direct to RECO in
order to fund the 90 day business plan. A mutually satisfactory 90 day budget
and business plan to be prepared by RECO by September 12, 2001.

6. Miscellaneous General Conditions:

a) Time is of the essence and this agreement is governed by the laws of Nevada,

b) On closing REEL to provide 3 of 5 members to the Board of RECO,

c) On execution this is a binding agreement but both parties understand that
additional documentation may be necessary to fully outline this transaction. In
particular, the documents may need to be modified to conform to SEC requirements
and to mutually minimize both present and future income tax to the mutual
benefit of both parties. Both parties agree to execute on a timely basis such
additional documents.

d) Delivery of an executed copy of this offer by facsimile or other means of
electronic communication capable of producing a printed copy will be deemed to
be executed and delivery of this letter on such date as the communication is
delivered. This offer is open for acceptance until 5:00 p.m. PST, September 10,
2001.

e) The closing documents to contain "clawback" arrangements for both REEL and
HYTN. Should HYTN not provide working capital on a timely basis to RECO
according to a yet to be prepared 12 month budget and business plan, REEL, by
returning the $8,000,000 preference shares to repossess all the RECO shares.

On the other hand, if, after operating under the 12 month business plan for one
year, RECO's progress toward commercialization of at least one of its projects
is not satisfactory, HYTN can (except in case of a natural disaster or the
sudden incapacitation of at least two principals) elect to return to REEL the
RECO shares in exchange for the $8,000,000 preference shares. Suitable 60 days
notice of intent to "clawback" is required by either party along with provisions
for arbitration if the "clawback" is not mutually agreed to.

S I G N E D:

Renewable Energy Limited

/s/ Dr. Reed Jensen

Dr. Reed Jensen

Solar Energy Limited

/s/ signed

A G R E E D:

Hyaton Organics, Inc.

/s/ signed